Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 and 29-31 are pending in this application.  
	Applicant's election with traverse of the invention of Group I and a polyalkylene oxide block copolymer as the elected species of a non-ionic surfactant in the reply filed on 11/15/2019 is noted again.  Accordingly, claims 4, 6, 8-19, and 29-30 are withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1-3, 5, 7, and 31 will presently be examined to the extent that they read on the elected subject matter.  
The outstanding ground of rejection under 35 USC 103 over WO 2013/043699 is withdrawn in view of the claim amendments filed on 7/19/2021.  A new ground of rejection 35 USC 103 is set forth below, which is necessitated by Applicant’s claim amendments. 
Claims 1-3, 5, 7, and 31 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modak et al. (US 2010/0305211).   
Modak et al. explicitly disclose the following antimicrobial aqueous soap composition (page 7, paragraph 63): 

    PNG
    media_image1.png
    455
    622
    media_image1.png
    Greyscale
 
It is noted that Polyox WSR 301 is a polyethyleneoxide having a molecular weight of 4 x 106 g/mole, and Pluronic F-87 is a polyoxyethylene/ polyoxypropylene block copolymer1.  The ratio of Pluronic F-87 to Polyox WSR 301 is 66.7.  The ratio feature of claim 7 can be interpreted as “at least 0.2.”   
Pluronic F-87 has a polyoxypropylene as the lipophilic block and a EOPO-EO structure.  Applicant’s specification disclosure for block copolymer having 
“one lipophilic block and one hydrophilic block” is shown as including a “(PPO)(PEO-PPO) block copolymer” (page 4, lines 14-17).  Thus, the use of “one” in the specification 
The amendatory feature that now requires an active ingredient such as a “pesticide” is met by either ethanol or chlorhexidine digluconate of Modak’s exemplified composition, supra.  Ethanol has miticidal properties2, so it is a pesticide according to Applicant’s definition at specification page 7, lines 12-13 and also new claim 31. Chlorhexidine digluconate has fungicidal properties3, so it is a pesticide according to Applicant’s definition at specification page 7, lines 12-13 and also new claim 31
Independent claim 1 recites a “coverage” feature:
wherein when said adjuvant composition is diluted with water to form said aqueous spray formulation, said aqueous spray formulation has a coverage from spray of at least 100 when a spray having VMD of 200 micrometer is used.    

This feature, while clear enough to be understood, is broad enough to encompass Modak’s composition. There are numerous factors that determine how much coverage is obtained, such as for example the volume sprayed, duration of the spraying, distance between the plant and spray nozzle, spray nozzle technology, pressure on the nozzle, time between the spraying and taking of the photograph under UV lamp using a CCD camera.4  None of these parameters are defined in the claims, so Modak’s composition would readily meet this claim limitation in multiple ways, such as by increasing the volume of the aqueous spray formulation that is sprayed to a given sprayed substrate, by increasing or decreasing the distance between the sprayed substrate and the spray nozzle, and by selecting a suitable spray nozzle that can increase coverage at an appropriate pressure range.  
Applicant’s arguments filed on 7/19/2021 have been given due consideration, but they were deemed unpersuasive.  Applicant argues that Modak does not teach or suggest all elements of the presently claimed invention because, inter alia, “Modak provides no teaching or suggestion of the recited active ingredients.”  The Examiner cannot agree for the reasons set forth on page 4 of this Office action.  Ethanol or chlorhexidine digluconate of Modak’s exemplified composition are pesticides within the definition set forth by Applicant in the instant specification at page 7, lines 12-13 for the reasons discussed above.  
Applicant had previously argued that Modak’s composition includes octoxyglycerin and at least one antimicrobial agent, which are “specifically excluded by the presently claimed invention, which is directed to compositions that consist essentially of a polyethylene oxide … and a non-ionic surfactant” (emphasis added).  The Examiner cannot agree.  Applicant stated a mistaken understanding of the amendatory phrase, “consisting essentially of.”  The phrase “consisting essentially of” limits the scope of a claim to the specified materials “and those that do not materially affect the basic and novel characteristics of the claimed invention.”  MPEP 2111.03, citing In re Herz, 190 USPQ 461,463 (CCPA 1976) (emphasis in original).  However, Applicant’s own specification discloses in paragraph [0118] of the published application that “suitable additives for all aspects of the present invention are a (an)ionic surfactant, a viscosity modifier, a stabilizer, a low odor paraffin solvent, an antifoam agent, a dye, a wetting agent, a dispersant, a disintegrant, a binder, a filler, an anti-caking agent[,] a preservative and one or more combinations thereof (emphases added).  Clearly, Modak’s Sensiva SC50 (octoxyglycerin, a preservative) and chlorhexidine digluconate (antimicrobial, fungicide) would provide preservative and/or stabilizer functionality, and Applicant’s specification supports the Examiner’s position that these ingredients do not materially affect the basic and novel characteristics of the claimed invention because Applicant’s specification acknowledges that such ingredients are suitable additives for all aspects of the present invention.  
All claimed features and the claimed invention as a whole are thereby met.  The claims are thereby anticipated. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 2015/0237851) in view of Rippstein, Jr. (US 4,447,413, hereinafter, Rippstein) and Bevinakatti (US 2006/0247129).  
Drew teaches a synergistic spray liquid adjuvant comprising a spray drift control agent dispersed in a non-ionic surfactant (claims 1-2, read in light of paragraphs 11, 13-23, 81).  The spray drift control agent can be a polyethylene oxide (claim 9), and the non-ionic surfactant is a wetting agent (claim 5).  Non-ionic surfactants as wetting agents “have the advantage of remaining effective” when diluted with water with high levels of salts and minerals (paragraph 33).   Spray drift is a known problem because it wastes the applied agricultural chemicals and contributes to pollution and hazards to crops, water supplies and livestock (paragraph 10).  Drew discloses that spray drift control agents are typically high molecular weight polymers that tend to increase the viscosity of the aqueous systems and thus prevent the water from being broken up into a fine mist when sprayed (paragraph 23).  Polyethylene oxides are disclosed as “typical spray drift control agents” (id.).  Use with herbicides, pesticides or fertilizers is disclosed (paragraphs 34, 72-81).  Drew’s Table 1 in paragraph 62 exemplifies a wetting agent to a spray drift agent (not polyethylene oxide but a different spray drift agent) ratio of 0.032% to 80 mg/l, which can be expressed as 0.032% to 80 ppm, 0.032% to 0.008%, 4:1, or 4.  
Rippstein discloses 70-200 pm of high molecular weight polyoxyethylene oxide with average MW in the range of 3 x 106 to 4 x 107 as drift retardants (column 2, lines 58-64).   Polyox WSR-301 is a preferred polyoxyethylene oxide (column 3, lines 17-21).  When used with pesticides, Rippstein’s polyoxyethylene oxide with average MW in the range of 3 x 106 to 4 x 107 prevent pesticides from coagulating (column 3, lines 42-47).  See also claims 1 and 3.  
Bevinakatti is cited to establish that polyoxyethylene/polyoxypropylene block copolymers such as Synperonic PE series of copolymers are nonionic surfactant wetting agents (paragraph 115).  
Although Drew discloses the combination of a polyoxyethylene oxide spray drift control agent with a non-ionic surfactant, Drew does not explicitly exemplify the claimed polyethylene oxide having a MW range of 5 x 105 to 1 x 108 g/mole.  However, Rippstein teaches the selection of such polyethylene oxides because a MW range within the claimed range, for example Polyox WSR-301, is specifically taught as spray drift retardants and additionally beneficial for preventing coagulation.      
Independent claim 1 recites the following “coverage” feature, which is not explicitly disclosed by Drew (emphases added):
wherein when said adjuvant composition is diluted with water to form said aqueous spray formulation, said aqueous spray formulation has a coverage from spray of at least 100 when a spray having VMD of 200 micrometer is used.    

However, this feature, while clear enough to be understood, is broad enough to encompass the composition suggested by the cited prior art references.  There are numerous factors that determine how much coverage is obtained, such as for example the volume sprayed, duration of the spraying, distance between the plant and spray nozzle, spray nozzle technology, pressure on the nozzle, the time between the spraying and taking of the photograph under UV lamp using a CCD camera.5  None of these parameters are defined in the claims, so spray drift control liquid adjuvant suggested by the cited prior art references would readily meet this claim limitation in multiple ways, such as by increasing the volume of the aqueous spray formulation that is sprayed to a given sprayed substrate, by increasing or decreasing the distance between the sprayed substrate and the spray nozzle, and by selecting a suitable spray nozzle that can increase coverage at an appropriate pressure range.  
Regarding the phrase “consisting essentially of” in claim 1, Applicant’s specification discloses that “suitable additives for all aspects of the present invention are a (an)ionic surfactant, a viscosity modifier, a stabilizer, a low odor paraffin solvent, an antifoam agent, a dye, a wetting agent, a dispersant, a disintegrant, a binder, a filler, a anti-caking agent[,] a preservative and one or more combinations thereof (page 17, lines 26-30).  Additionally, Applicant’s specification discloses that solvents can be added (page 14, lines 12-16).  Therefore, Applicant’s specification supports the Examiner’s position that the ingredients utilized in the cited prior art do not materially affect the basic and novel characteristics of the claimed invention because Applicant’s specification acknowledges that myriad formulation additives are suitable for all aspects of the present invention.  
	Claims 3 and 5 recite block copolymer surfactant having PPO as the lipophilic block and a hydrophilic block.  Bevinakatti’s polyoxyethylene/polyoxypropylene block copolymers such as Synperonic PE series of copolymers are nonionic surfactant wetting agents that read on claims 3 and 5.  Drew teaches the use of non-ionic surfactants that function as wetting agents, and the ordinary skilled artisan would have found it obvious to select Bevinakatti’s polyoxyethylene/polyoxypropylene block copolymers such as Synperonic PE series of copolymers, because they are known wetting agents useful in the formulation of agricultural compositions.  
Claim 7 recites a “weight ratio between the non-ionic surfactant and the polyethylene oxide” of at least 1:5.  Drew exemplifies this claim feature with another drift control agent, and the ordinary skilled artisan would have found it obvious to utilize a similar ratio with polyethylene oxide drift control agent and the claimed non-ionic surfactant at the prior art amounts and concentrations to obtain this claimed embodiment.
New claim 31 specifies that the required pesticide of claim 1 is a herbicide, insecticide, fungicide, nematicide, molluscide or miticide.  Drew teaches use of his spray drift control adjuvant with herbicides or pesticides, so this embodiment would have been obvious to the ordinary skilled artisan in this field (paragraphs 34, 72-81).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
To the extent that Applicant might seek to rely on the specification data to traverse this ground of rejection, it is noted that much of the data could not be sufficiently evaluated because the surfactant “Synperonic® PE” does not fully disclose what it is.  “Synperonic® PE” is a trademark that not only designates the source of the substance (company, corporation) but also a family of surfactants that go by that trademark.  Many surfactant families go by one trademark but with different full names that cover different surfactants with different chemistries.  
	Even if it could be argued that the Synperonic® PE product as disclosed in specification Examples 3-7 were described with enough detail to evaluate the data (which it does not), the data would be limited to that specific Synperonic® PE product because it has not been established that all other structurally divergent non-ionic surfactants within the scope of the claims would provide similar results.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
	Applicant has previously argued that the data in the specification show that the SDS has a lower rain fastness than the tested Synperonic® and Triton®, and so “there is a clear advantage shown of the surfactants covered in the claims, compared to the other surfactants disclosed in the specification, being an improved rain fastness.”  The Examiner cannot agree.  First, it must be noted that there is no specification data relevant to currently claimed aqueous spray formulation that requires an active ingredient such as a pesticide (the presence of which, due to its insoluble characteristics, would affect the data) having a VMD of 200 micrometer, as currently claimed.  Second, rain fastness is not required by the claims, so even if the rain fastness data of Examples 3-7 could be argued as truly unexpected, such data would not be commensurate in scope with that of the claimed invention that reads on “agricultural use” where rain fastness is not relevant.  Third, such evidence is not commensurate in scope with that of the claimed invention for another reason – the tested Synperonic® and Triton® were not specifically identified and it has not been established that the data from Examples 3-7 with those unidentified surfactants could be extrapolated to other non-ionic surfactants of numerous divergent chemical and surfactant characteristics encompassed by the claimed invention.  
	Additionally, it is noted that specification page 33 shows Example 9c as having the best result, but 9c is SDS, an anionic surfactant that does not read on claim 1.  So the specification data, besides having the problem of failing to exactly identify the tested Synperonic® surfactant, fails to also show unexpected superior results for the claimed surfactants over surfactants which are not specifically claimed.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited reference.  
Applicant’s arguments in the response filed on 7/19/2021 are directed to a previous ground of rejection that has been withdrawn in view of Applicant’s claim amendments.  Therefore, Applicant’s arguments are not relevant to this ground of rejection.  
For the foregoing reasons, all claims under examination are rejected.  No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 For Polyox WSR 301, see WO 2013/043699, which was fully discussed in the Office action of 4/19/2021.  For Pluronic F-87, see US 3,960,745, column 2, lines 8-32.  Note, this is not reliance on a secondary reference(s) for an anticipation rejection but evidence that the Examiner’s interpretation of the anticipatory prior art disclosure is a correct.   
        2 See U.S. Patent No. 4,806,526, column 2, lines 10-12.  Again, this is not reliance on a secondary reference for an anticipation rejection but evidence that the Examiner’s interpretation of the anticipatory prior art disclosure is a correct.   
        3 See U.S. 2013/0065965, paragraph 3 and U.S. 2004/0058011, paragraph 5.  As in footnote 2, this is evidence that the Examiner’s interpretation of the anticipatory prior art disclosure is a correct.   
        4 See specification page 23, lines 12-23.  
        5 See specification page 23, lines 12-23.